Name: Commission Regulation (EEC) No 766/86 of 14 March 1986 amending Regulation (EEC) No 2913/85 as regards the date on which buying-in is activated in the beef and veal sector in Spain
 Type: Regulation
 Subject Matter: Europe;  trade policy
 Date Published: nan

 15. 3 . 86 Official Journal of the European Communities No L 72/17 COMMISSION REGULATION (EEC) No 766/86 of 14 March 1986 amending Regulation (EEC) No 2913/85 as regards the date on which buying-in is activated in the beef and veal sector in Spain State and amend Regulation (EEC) No 2913/85 accor ­ dingly ; whereas, in the light of the market situation in that Member State, and in order to facilitate the transition from the intervention system in Spain to the Community system the activating of the buying-in should be brought forward, to the date referred to below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Commitee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 90 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 6 (5) (c) thereof, Having regard to Council Regulation (EEC) No 1308/85 of 23 May 1985 fixing the guide price and the interven ­ tion price for adult bovine animals for the 1985/86 marketing year (3), and in particular Article 3 (5) thereof, Whereas Commission Regulation (EEC) No 2913/85 of 18 October 1985 fixing the buying-in prices for hind ­ quarters in the beef and veal sector valid with effect from 21 October 1985 (4), as last amended by Regulation (EEC) No 611 /86 (s), authorizes the buying-in of hindquarters in the Community as constituted at 31 December 1985 ; whereas, in the light of the market prices recorded in Spain, the conditions laid down in Article 3 ( 1 ) of Regula ­ tion (EEC) No 1308/85 have also deemed to be met in that Member State ; whereas it is therefore advisable to authorize the buying-in of those products in that Member HAS ADOPTED THIS REGULATION : Article 1 In Article 1 ( 1 ) of Regulation (EEC) No 2913/85, 'With effect from 21 October 1985', is hereby replaced by 'With effect from 21 October 1985 and, in the case of Spain, 17 March 1986, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 March 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 362, 31 . 12. 1985, p. 8 . (3) OJ No L 137, 27. 5 . 1985, p. 16 . (4) OJ No L 279 , 19 . 10 . 1985, p . 31 Is) OJ No L 58 , 1 . 3 . 1986, p . 37 .